Citation Nr: 0407088	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  02-12 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected burn scars of the lower left leg, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to a compensable rating for the service-
connected skin graft scars of the upper right leg.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1944 to 
October 1947.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the RO.  

The Board notes that in a March 2004 brief, the veteran's 
representative argued that the RO failed to correctly 
identify and evaluate the veteran's lower left leg burn 
scars.  It is unclear to the Board whether the veteran and 
his representative allege clear and unmistakable error in the 
May 1948 rating decision which granted service connection for 
the veteran's burn scars.  If the veteran wishes to pursue a 
claim of clear and unmistakable error, he should so inform 
the RO.  

The isssues of increased rating higher than 30 percent for 
the service-connected burn scar residuals of the left leg and 
a compensable rating for the service-connected right leg 
scarring are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  

The Board also refers to the matter of service connection for 
the residual donor site scarring of the left upper leg, 
residual second degree burn scarring of the right leg and 
disability manifested by a left knee contracture to the RO 
for appropriate action.  




FINDING OF FACT

The service-connected burn residuals of the left leg are 
shown to be productive of a disability picture of third 
degree burn scarring that more nearly approximate an area of 
465 sq. cm.  



CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating for 
the service-connected left leg burn scars residuals are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87 
including Diagnostic Code 7801 (2002); 38 C.F.R. §§ 4.85, 
4.87 including Diagnostic Code 6100 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  

To the extent that favorable action has been taken in this 
matter, discussion of VCAA is not required at this time.  

A careful review of the evidence of record shows that the 
veteran suffered significant burns while on active duty in 
1946.  A September 1946 progress note indicates the presence 
of a third degree burn involving the posterior surface of the 
lower one half of the veteran's leg.  The veteran's 
statements that he suffered severe burns of the left leg that 
required three skin graft procedures and extensive 
convalescence are supported by the clinical record.  

In addition, the recent VA examinations findings of third 
degree burn residuals of the left leg and the clinical 
history as related by the veteran are consistent with the 
medical information in the record.  Given this medical 
opinion, the Board finds that the service-connected left leg 
burn residuals are more correctly rated under the provisions 
of Diagnostic Code 7801.  

The VA examination in October 2001 noted that the veteran had 
a left leg knee contracture and a healed burn scar behind the 
left knee and an extensive burn scar area around the left 
calf.  In light of the recorded findings in this case, the 
Board concludes that the service-connected left leg burn 
residuals are productive of a disability picture manifested 
by an area of scarring that more nearly approximates that of 
465 sq. cm.  Accordingly, to this extent, an increased rating 
of 30 percent for the service-connected left leg burn scar 
residuals in warranted.  

The diagnostic criteria for skin disability were revised 
during the pendency of the appeal.  See 67 Fed. Reg. 49596-
49599 (July 31, 2002).  However, the Board finds that the 
increased rating of 30 percent is assignable under either 
version of the rating criteria.  



ORDER

An increased rating of 30 percent for the service-connected 
left leg burn scar residuals is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



REMAND

As noted hereinabove, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law during the pendency of this appeal.  The 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Although the RO contacted the veteran via letter in July 
2001, the Board concludes that the veteran was not adequately 
apprised of the evidence and information necessary to 
substantiate his claim.  Nor did the RO indicate which 
evidence the veteran should provide and which VA would 
attempt to obtain on his behalf.  

In addition, as noted hereinabove, Board notes that, during 
the pendency of the appeal, the diagnostic criteria for skin 
disability were revised.  See 67 Fed. Reg. 49596-49599 (July 
31, 2002).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The RO has adjudicated the veteran's claim based on the 
previous schedular criteria.  The Board concludes, due to the 
changes in the criteria, that the veteran's claims for 
increase present some questions that now must be considered 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Finally, the Board notes that the veteran's burn scars have 
previously evaluated under the diagnostic criteria for 
second-degree burn scars.  As the record shows that there 
were third degree burns as well as second-degree burns, the 
RO should take appropriate action to correctly evaluated the 
service-connected disability in light of the favorable taken 
hereinabove.  This should include addressing whether a rating 
higher than 30 percent for the service-connected left leg 
burn scar residuals is warranted.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should 
so inform the appellant and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of the veteran's service-connected burn 
scar residuals.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.   Any special 
diagnostic studies deemed necessary 
should be performed.  Unretouched 
photographs depicting any disfiguring 
lesions should be taken.  The examiner 
should comment on which anatomical areas 
are affected by the veteran's service-
connected scars and indicate the area 
affected in inches.  The examiner should 
describe any underlying soft tissue 
damage associated with the veteran's 
scars.  Any secondary functional 
impairment due to the veteran's service-
connected scarring, including the 
previously described left knee 
contracture, should also be described, to 
include limitation of motion of the knees 
or ankles.  The rationale for all 
opinions expressed should also be 
provided.  

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal.  In evaluating the 
veteran's service-connected scars, the RO 
should ensure that both the old and new 
diagnostic criteria are considered.  The RO 
should also separately evaluate areas of 
second and third degree burns, if possible.  
The RO also must address the question of 
whether a rating higher than 30 percent is 
warranted for the left leg burn scar 
residuals.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case (SSOC) 
and afford the veteran and his 
representative an appropriate opportunity to 
respond.  The SSOC should include citation 
to all relevant regulatory provisions, to 
include the new diagnostic criteria for 
evaluating skin disability.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




